Title: To James Madison from Pechy Bledsoe, 28 February 1794
From: Bledsoe, Pechy
To: Madison, James


Honrd. Sir,
Fedrixburg 28th. Feby 1794.
The hapiness of having had a slight acquaintance with you, induces me to trouble you with a small piece of business, respecting The servise of a man from your own County, whose Discharge you will Receive inclos’d.
I made application to Colo. Maddison Senr. for Advice respecting the Conduction of this business. Himself, with several other Gentleman Supposed my Power of Attourney was not Sufficient to Make you a Legal power, But Rather thought it expedient for me to send on the Discharge to your Honour, who cou’d Lay in the Claim, before the Expiration of the time Limited, By Act of Congress for the purpose of Setling Claims against the United States, (Which time Expires on or about the 27th March, as I have been informd) As they expected it would be sufficient to Secure it, untill a person properly authouris’d shou’d make application.
This man Serv’d Two years, which I suppose the Continental Books will Shew, as the Regiment he enlisted & serv’d in, was recruted for that Term of time.
I have the pleasure to inform you, that this state has pass a Law, in favour of the Pettion, you was so Obliging as to Draw for me respecting my own Service To Virginia.
Any thing necessary, Respecting Mr. Thomasons Service, I shou’d be glad to be inform’d off [sic], A Letter Directed to me Inclos’d in one to the Colo. your Father wou’d in a short time get to my hands Especially, if to the Care of my Uncle Aaron Bledsoe. I am Sir With Esteem Your Hume. Servt.
Pechy Bledsoe
